PLOTKIN, Judge,
concurring:
I agree with the majority’s conclusion that the Louisiana Long Arm Statute (LSA-R.S. 13:3201) applies in this case.
Moreover, I believe that, in addition to paragraph A(6) of that statute, which is quoted by the majority, jurisdiction exists under paragraph A(7), which states as follows:
(A) A court may exercise personal jurisdiction over a nonresident ... as to a cause of action arising from any one of the following activities performed by the nonresident:
[[Image here]]
(7) Parentage and support of a child who was conceived by the nonresident while he resided in or was in this state.
The record in this case indicates that the child was conceived and born in Louisiana.
Accordingly, I concur in the majority opinion.